Exhibit 13 Form 10-K SELECTED FINANCIAL DATA (Dollars in thousands, except per share amounts) At or for the Years Ended December 31, 2009 2008 2007 2006 2005 Selected Balance Sheet Data Total assets $ Cash and investments Loans receivable, net of allowance for loan losses Total deposits Borrowings Junior subordinated debentures Shareholders’ equity Selected Results of Operations Interest income $ Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Net (loss) income ) Net (loss) income available to common shareholders ) Per Share Data (1) (Loss) Earnings Per Common Share: Basic $ ) $ Diluted ) Book Value Selected Ratios: Return on average assets )% Return on average equity ) Ratio of average equity to average assets (1) Data is adjusted for a 5% stock dividend issued in May 2009. - 1 - SUN BANCORP, INC. AND SUBSIDIARIES MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (All dollar amounts presented in the tables, except share and per share amounts, are in thousands) ORGANIZATION OF INFORMATION Management’s Discussion and Analysis provides a narrative on the Company’s financial condition and results of operations that should be read in conjunction with the accompanying consolidated financial statements. It includes the following sections: OVERVIEW CRITICAL ACCOUNTING POLICIES, JUDGMENTS AND ESTIMATES RECENT ACCOUNTING PRINCIPLES RESULTS OF OPERATIONS LIQUIDITY AND CAPITAL RESOURCES FINANCIAL CONDITION FORWARD-LOOKING STATEMENTS OVERVIEW General Overview Sun Bancorp, Inc. (the “Company”) is a bank holding company headquartered in Vineland, New Jersey. The Company’s principal subsidiary is Sun National Bank (the “Bank”). At December 31, 2009, the Company had total assets of $3.58 billion, total liabilities of $3.22 billion and total shareholders’ equity of $356.6 million. The Company’s principal business is to serve as a holding company for the Bank. As a registered bank holding company, the Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System. Through the Bank, the Company provides commercial and retail banking services. As of December 31, 2009, the Company had 70 locations throughout New Jersey, including 62 Community Banking Centers and five Commercial Lending Centers. The Company offers a comprehensive array of lending, depository and financial services to its commercial and retail customers throughout the marketplace.The Company’s lending services to businesses include term loans and lines of credit, mortgage loans, construction loans, and equipment leasing.The Company is a Preferred Lender with both the Small Business Administration (“SBA”) and the New Jersey Economic Development Authority.The Company’s commercial deposit services include business checking accounts and cash management services such as electronic banking, sweep accounts, lockbox services, internet banking, remote deposit and controlled disbursement services.The Company’s lending services to consumers include residential mortgage loans, residential construction loans, second mortgage loans, home equity loans and installment loans.The Company’s consumer deposit services include checking accounts, savings accounts, money market deposits, certificates of deposit and individual retirement accounts.In addition, the Company offers mutual funds, securities brokerage, annuities and investment advisory services through a third-party arrangement. The Company funds its lending activities primarily through retail deposits, brokered deposits, the scheduled maturities of its investment portfolio, and other wholesale funding sources. As a financial institution with a primary focus on traditional banking activities, the Company generates the majority of its revenue through net interest income, which is defined as the difference between interest income earned on loans and investments and interest paid on deposits and borrowings.Growth in net interest income is dependent upon the Company’s ability to prudently manage the balance sheet for growth, combined with how successfully it maintains or increases net interest margin, which is net interest income as a percentage of average interest-earning assets. The Company also generates revenue through fees earned on the various services and products offered to its customers and through sales of loans, primarily SBA and residential mortgages. Offsetting these revenue sources are provisions for credit losses on loans, operating expenses and income taxes. - 2 - Market Overview During 2008, the U.S. and global economy declined more than many economists had originally expected. Economists predicted in the early part of 2009 that the recession, which started in December 2007, would be the longest recession since World War II.While this recession is often compared to the Great Depression, the aggressiveness of policy measures by the government is thought to have significantly reduced the depth of the economic decline.In addition to the actions taken during 2008 to stabilize the housing market and the banking system, the U.S. Treasury implemented a series of initiatives in 2009 as part of its Financial Stability Plan that along with the American Recovery and Reinvestment Act of 2009 (“ARRA”) would lay the foundations for economic recovery.The components of the Financial Stability Plan include investments made by the Treasury under the Public-Private Investment Program (“PPIP”), the Financial Stability Trust, and the Homeowner Affordability and Stability Plan(“HASP”). The ARRA is intended to provide a stimulus to the U.S. economy in the wake of the economic downturn brought about by the sub-prime mortgage crisis and the resulting credit crunch.Thelaw included federal tax cuts, expansion of unemployment benefits and other social welfare provisions, and domestic spending on education, healthcare, and infrastructure, including energy infrastructure.Thelaw also included numerous non-economic recovery related items, including a limitation on executive compensation in federally aided banks. Troubled real estate-related assets, comprised of legacy loans and securities, are at the forefront of the issues currently impacting the U.S. financial system.The PPIP is a program by which the Treasury will make targeted investment in multiple PPIP’s that will purchase legacy real estate-related assets which should help improve the health of the financial institutions where they are held, leading to increased flow of credit throughout the economy and helping improve market functioning in the near-term. The Financial Stability Trust includes a comprehensive stress test for major banks, increased balance sheet transparency and disclosure and the Capital Assistance Program (“CAP”).The program is intended to restore confidence that the nation’s largest banking institutions have a sufficient capital cushion against larger than expected future losses, should they occur, and to support lending to creditworthy borrowers.The federal banking regulators will conduct forward-looking assessments to evaluate the capital needs of major U.S. banking institutions under a more challenging economic environment.While banks will be encouraged to access private markets to raise any additional capital needed to establish this buffer, a financial institution that has undergone a comprehensive “stress test” will have access to a Treasury provided “capital buffer.” The HASP is intended to stem home foreclosures and to provide low cost mortgage refinancing opportunities for certain homeowners suffering from declining home prices.The Plan creates financial incentives for homeowners, investors, and servicers, to refinance or modify certain existing mortgages which are delinquent or at risk of becoming delinquent. The Federal Reserve has also responded aggressively to the downturn.Beginning in September 2007, the Federal Reserve reduced its Federal Funds Target rate by 450 basis points ending 2008 at a historical low, or range of 0.00% to 0.25%.That same range was in place throughout 2009 and into 2010. Although the Federal Reserve does not normally try to influence long term rates, it announced a plan in 2009 and committed through its open market activities to purchasing up to $1.25 trillion in mortgage-backed securities, $200 billion in federal agency debt and $300 billion to purchase long-term Treasury bonds, in an attempt to lift the country out of recession by reducing rates on mortgages and consumer debt.In October 2009, the full amount of announced Treasury bond purchases was completed. While analysts recognized the challenges, including decreased consumption and wealth reduction resulting from declines in the stock and housing markets, the consensus was that the recession could end sometime in the second half of 2009.As anticipated, the gross domestic product (“GDP”) posted a gain of 2.2% in the third quarter of 2009 followed by 5.9% in the fourth quarter.Growth in 2010 is expected to remain sluggish as the economy faces the headwinds of high unemployment, anemic job creation, modest consumer spending and a continued depressed housing sector. The above actions, together with the overall economy, will continue to affect the markets in which the Company and its customers do business and may adversely impact the Company’s results in the future, depending upon the duration and severity of such conditions. The following discussion provides further detail on the financial condition and results of operations of the Company at and for year ended December 31, 2009. - 3 - Executive Summary The Company’s net loss available to common shareholders for 2009 was $22.5 million, or $0.97 per diluted share, compared to net income of $14.9 million, or $0.62 per diluted share in 2008. Included in 2008 results was a net gain from the sale of the Company’s six Delaware branches of $11.5 million (pre-tax), or $0.29 per share, offset by other-than-temporary impairment (“OTTI”) charges of $7.5 million (pre-tax), or $0.19 per share, on two pooled trust preferred securities included in the Company’s investment portfolio. The following is an overview of key factors affecting the Company’s results for 2009: Net interest income (on a tax-equivalent basis) for 2009 was $102.2 million compared to $101.4 million in 2008. Due to historically low interest rates and the rapid downward re-pricing of yields on interest-earning assets as compared to the cost of interest-bearing liabilities, the Company’s net interest margin was compressed to 2.74% during the first quarter of 2009.Subsequent to the first quarter, the cost of the Company’s deposits and borrowings decreased consistent with open market rate trends which contributed to an improvement in the Company’s net interest margin.The interest rate spread and net interest margin (on a tax-equivalent basis) was 2.87% and 3.18%, respectively, at December 31, 2009 as compared to 2.83% and 3.30%, respectively, at December 31, 2008.
